DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "identification panel sewn over {a} top and each side of the headboard cover" of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, it is respectfully recommended to amend claim 6 as prescribed in paragraph 12 in the 112b section of the instant office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implying phrases (e.g. "An objective of the present invention" "disclosed herein" "disclosed herein"), and speculative or purported merits (e.g. "eliminate plastic waste while cutting moving time down dramatically" "allow the ability for the product texture and color to be visible through a viewing window" "keep the covers on tight" "are easy to use with all types of furniture" "an individual will take less time to complete the entire covering setup").  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5-15 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5-7, 10, 12, the limitations “from front or back” “around bottom”(1)/”into bottom”(5)/”over top” ”the front or back”(6)/”includes canvas”(7)/”from bottom” “over top” “bottom of a back panel”(10)/”over top” ”the front or back” (12) are recited in claims 1/5/6/7/10/12 respectively. Notably, there is a lack of antecedent basis for the nouns of the respective cited portions prior (e.g. ‘front’ ‘back’ ‘top’ ‘canvas’ ‘bottom’, etc). The limitations are construed to read as “from a front or a back” “around a bottom” for claim 1. Similar understanding should be reflected and corrected in claims 5-7, 10, and 12.
Further regarding claim 1 (and dependents thereof that invoke the limitation “facilitate/ing” including claims 6, 9, 10, and 12) where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “facilitating product details” and “facilitating identification” in claims 1, 6, 9, 10, and 12 appears to be used by the claim to mean “displaying 
Furthermore, the limitation “facilitating product details” does not appear to make grammatical sense, as ‘facilitate’ predicates a process, while ‘product details’ is a static entity/variable, not a process. The meaning of the word “facilitates” in correspondence with “product details” is not understood and explanation is respectfully required. To the best of examiner’s understanding, the term ‘facilitate/ing’ in correspondence with ‘product details’ is considered (but not wholly construed) to read as “displaying product details”; and likewise in correspondence with ‘identification’ is considered (but not wholly construed) to read as ‘configured to display identification’.
Further with regard to claim 1 two different forms of indicia appear to be provided comprising ‘product details’ or ‘identification of a furniture item’ respective to ‘an identification pocket’ and ‘an identification panel’; however, it is not clear what the difference between product details and identification of a furniture item separately necessitate, as product details would clearly avail identification of a furniture item by nature of disclosing the details thereon; while identification of a furniture item would  clearly avail product details by nature of disclosing identifying characteristics thereon presumptively. The specification does not clarify the difference between what ‘product details’ are and what ‘identification of a furniture item’ is. To the best of examiner’s understanding, the two (product details and identification of a furniture item) just seem to be two indicia at separate locations. Therefore, for the purposes of examination, ‘an identification pocket’ and ‘an identification panel’ are construed as two 
Regarding claims 2, 8, 10-11, and 13-14, the limitations “fabric protects the underlying furniture”(2)/ “are used to secure” “are used to tightly fit”(8)/”is used for facilitating”(10)/”are used to tightly fit”(11)/ “is used to tightly fit”(13)/ “are used to allow”(14) are recited. The limitations are indefinite as the limitations appear to be claiming the use or process of the invention in some form or another. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relevant). Wherein it is unclear if the limitation is attempting to claim the use of the invention (the active process of using some feature; or otherwise a process) or merely functional language (configured to manifest some function; or otherwise a function of an apparatus). 
In light of applicant’s preamble reciting an apparatus, for the purposes of examination, the cited limitations above (and all similar that are applicable) are construed to read as “configured to”; such that for instance claim 2 reads as “fabric configured to [[protects]] protect the underlying furniture”; the limitations of claim 8 reads as “are configured to secure” and “are configured to tightly fit”, claim 10 reads as “are configured for displaying” (see paragraph 9 above), claims 11 and 13 read as “are configured to tightly fit”, and claim 14 reads as “are configured to
Regarding claims 6, the limitation “identification panel is sewn over {a} top and each side” is recited. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The word “over” in claims 6 appears to be used by the claim to mean “atop” while the accepted meaning is in the context of the limitation “sewn over a top and each side” appears to convey “extending over the top and the sides as a single entity” The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the limitation “sewn over a top and each side” is construed as “sewn atop a top and each side”, with three separate panels as applicant appears to demonstrate in FIG. 1.
With regard to claims 8, 11, and 13-14, the limitations “strap{s} that are used to tightly fit around areas of the {sofa/chair/dining chair} so that there is a tight fit around the {sofa/chair/dining chair” and “to be cinched up for a tight fit around areas of the furniture item so that there is a tight fit around the furniture item
With regard to claim 15, the limitation “wherein the cover is waterproof and resistant to household cleaning products and chemicals” is recited. The scope of ‘resistant to household cleaning products and chemicals’ is indefinite as a person of ordinary skill in the art is not apprised of what household cleaning products and chemicals that applicant’s invention is resistant to. For the purposes of examination, the limitation is construed similar to a product by process (MPEP 2113 is relevant). Where the functional features of the invention would appear to be directly correspondent to the materials of the invention. In the instant application, applicant appears to set forth in the specification that the material is polyester. Therefore, if a material of polyester is availed to the fabric, the fabric would facilitate the same function (resistance to household cleaning products and chemicals).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
To the best of Examiners understanding (in light of the considerable 112b’s set forth prior) Claims 1-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Amato et al. (U.S. Pat. No. 9155397); hereafter "D'Amato" in view of Burgione (U.S. Pub. No. 20120180214).
Regarding claim 1, D’Amato discloses (FIGS. 1) a reusable furniture cover (title), comprising: a fabric (as illustrated in FIG. 1), and a securing cord (76; FIG. 1); and wherein the securing cord is provided for securing the cover around bottom of the furniture item.
However, D’Amato does not explicitly disclose an identification pocket; an identification panel; wherein the identification pocket is provided for facilitating product details, wherein the identification panel is provided for facilitating identification of a furniture item from front or back.
Regardless, Burgione teaches (FIGS. 1) an identification pocket (13/16; FIG. 1); an identification panel (16/13; FIG. 1); wherein the identification pocket is provided for facilitating product details (claim1), wherein the identification panel is provided for facilitating identification of a furniture item from front or back (claim 1; further clarified in paragraphs 0041 that establishes the panel can be a plurality of panels, where paragraph 0023 establishes that panels are on all sides (and the top of) the furniture item).
It would have been obvious to one of ordinary skill in the art to have incorporated the sewn identification panels and the identification pockets (with the identification panel of arbitrary information on the front/top/back, right/top/left, right/left, front/back orientation; and the identification pockets of arbitrary information on the left/right, front/back, front/top/back, right/top/left orientation) as Borgione avails (as illustrated in FIGS. 1 and 
Regarding claim 2, D’Amato in view of Borgione discloses the reusable furniture cover of claim 1, wherein the fabric protects the underlying furniture item from dirt or stains while in transport or storage (D’Amato: Col. 3, lines 24-34/Col. 6, lines 11-22: “water, dust, or debris”).
Regarding claim 3, D’Amato in view of Borgione discloses the reusable furniture cover of claim 1, wherein the identification pocket is a clear vinyl product identification pocket. Where Borgiose clarifies in paragraphs 0041: “The compartment can be positioned behind a transparent panel or window like structure. For example, the compartment can be formed by having an opening or slit on one side of the transparent panel such that information can be positioned and viewed behind the transparent panel” and in paragraph 0037: “The protective panel can comprise… vinyl”.
Regarding claim 4, D’Amato in view of Borgione discloses the reusable furniture cover of claim 1, wherein the identification panel is a clear vinyl product identification panel (as clarified in paragraphs 0041 and 0037).
Regarding claim 12, D’Amato in view of Borgione discloses the reusable furniture cover of claim 1, wherein the cover is a dining chair cover (as illustrated in FIG. 1), and wherein the identification pocket is fitted to a back panel of a back rest of the dining chair cover for facilitating product details, and wherein the identification panel is sewn over top of the back rest to give easy identification of a dining chair from the front or back (as previously set forth in claim 1, with 5 separate regions of identification windows availed comprising the top and all four sides (Borgione: claim 1, paragraphs 0023 and 0041) an identification pocket and an identification panel are both availed. Where paragraph 0023 further clarifies the information panels are sewn in).
Regarding claim 13, D’Amato in view of Borgione discloses (D’Amato: FIG. 2) the reusable furniture cover of claim 12, wherein the dining chair cover further comprises a tightening strap (D’Amato: 64; FIG. 2) that is used to tightly fit around areas of the dining chair so that there is a tight fit around the dining chair (As illustrated in FIG. 2).
Regarding claim 14, D’Amato in view of Borgione discloses (D’Amato: FIG. 2) the reusable furniture cover of claim 1, wherein the cover further comprises one or more buckle straps (D’Amato: 64 and constituent components thereof; FIG. 2) that are used to allow a material to be cinched up for a tight fit around areas of the furniture item so that there is a tight fit around the furniture item (as illustrated in FIG. 2).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato in view of Burgione in further view of Weir (U.S. Pat. No. 10730261), and “Polyester Cord” (2019).
Regarding claim 5, D’Amato in view of Borgione discloses the reusable furniture cover of claim 1, wherein the securing cord is cord (D’Amato: 76; FIG. 1) that is sewn into bottom of the cover (D’Amato: as illustrated in FIG. 1), wherein the securing cord is fitted with a toggle.
However, D’Amato does not explicitly disclose wherein the securing cord is fitted with a color toggle as an additional identification device. 
Regardless, Weir teaches (FIG. 5B) a furniture cover wherein there is provided a coupler (206; FIG. 5B) wherein the coupler is color-coded for identification purposes (Col. 11, lines 16-31: “couplings 206, 208 may have predefined colors… such ‘color-coding’ may serve…”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the color coded coupling system of Weir (Col. 11, lines 16-31) into the toggle coupler of D’Amato (76; FIG. 1). Where the results would have been predictable as both D’Amato and Weir are concerned with furniture covers. Where advantageously, Weir acknowledges “Such “color-coding” may serve as a visual indicator to personnel of the size of a given protective cover 200”, which would further benefit D’Amato’s assignment for retailers/users.
D’Amato further does not explicitly disclose wherein the securing cord is 1/8-inch. 
Regardless, Polyester Cord teaches (page 3) a polyester cord for fabrics that is 1/8 inch in diameter.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the explicit dimension of the cord of Polyester Cord (page 3) into the arbitrary dimension of the cord in D’Amato (76; FIG. 1). Where the results would have been predictable as both Polyester Cord and D’Amato use fabric based cords. .
Claims 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato in view of Borgione in further view of itself and Lebanc (U.S. Pub. No. 20190208917), with Lebanc used as a teaching reference.
Regarding claim 7, D’Amato in view of Borgione discloses (D’Amato: FIGS. 1 and 2) the reusable furniture cover of claim 1, wherein the cover is a sofa cover (D’Amato: as illustrated in FIG. 1), and wherein the sofa cover includes a {material}, webbing straps (about 64; FIG. 2) and tightening straps (about 62; FIG. 2).
However, D’Amato does not explicitly disclose a canvas.
	Regardless, D’Amato in view of Borgione discloses the claimed invention except for being made of a canvas material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the invention out of a canvas material such as polyester, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as both Lebanc and D’Amato are both concerned with furniture cover elements. Where further it is considered that polyester is a known material in the art as taught through Lebanc (paragraph 0026: “polyester”).
Regarding claim 8, D’Amato in view of D’Amato in view of Borgione, itself, and Lebanc discloses the reusable furniture cover of claim 7, wherein the polyester canvas is a heavy- duty polyester canvas (As set forth in claim 7 prior) that is sewn to an end of the sofa cover 
However, D’Amato does not explicitly disclose wherein the webbing straps are 20 mm nylon webbing straps that are used to secure the sofa cover when a sofa is stored upright on a canvas end.
Regardless, RETON teaches (pages 1 and 3) a 20mm nylon webbing strap.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the explicit dimensions and materials of RETON (pages 1 and 3) into the arbitrary material and dimensions of D’Amato. Where the results would have been predictable as both D’Amato and RETON are both used for fabric securing elements. Wherein RETON teaches explicit dimensions and material of commercial webbing for a tightening strap, and D’Amato discloses such an arbitrary webbing strap for tightening.
Regarding claim 9, D’Amato in view of D’Amato in view of Borgione, itself, and Lebanc discloses the reusable furniture cover of claim 7, wherein the identification pocket is fitted to a right side of the sofa cover for facilitating the product details (as previously set forth in claim 1, 
Regarding claim 15, D’Amato in view of D’Amato in view of Borgione, itself, and Lebanc discloses the reusable furniture cover of claim 1 (as set forth in claim 7 previously), wherein the cover is waterproof (D’Amato: Col. 3, lines 24-34/Col. 6, lines 11-22: “water, dust, or debris”) and resistant to household cleaning products and chemicals. Where it has been considered that such feature is manifested where the material is a polyester material (as applicant’s invention discloses in the specification); wherein the combination of D’Amato with Lebanc as previously set forth in claim 7 sets forth such a material. Therefore, the combination of D’Amato with Lebanc (among others) is considered to manifest the feature of being resistant to household cleaning products and chemicals.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato in view of Burgione in further view of Charmandy (U.S. Pat. No. 7877916).
Regarding claim 10, D’Amato in view of Burgione discloses (D’Amato: FIG. 1) the reusable furniture cover of claim 1, wherein the cover is a slipper or accent chair cover (as illustrated in FIG. 1), wherein the identification pocket is fitted to a right side (D’Amato: as illustrated in FIG. 1) of the chair cover that is used for facilitating product details.
However, D’Amato does not explicitly disclose wherein the identification panel runs from bottom of a front panel and over top of the chair cover to bottom of a back panel to give easy identification of a chair from the front or back.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the over the top-from front panel bottom to back panel bottom identification panel of Chamandy (as illustrated in FIG. 20) into the assembly of Chamandy. Where the results would have been predictable as both Chamandy and D’Amato are used for securing fabric items. Wherein the combination of D’Amato with Chamandy would avail indicia that is observable from the top of the apparatus which is viewable for expedient inventory purposes.
Regarding claim 11, D’Amato in view of Burgione discloses (D’Amato: FIG. 2) reusable furniture cover of claim 10, wherein the chair cover further comprises tightening straps (D’Amato: 64; FIG. 2) that are used to tightly fit around areas of the chair so that there is a tight fit around the chair (As illustrated in FIG. 2).
To the best of Examiner’s understanding (in light of the considerable 112b’s set forth prior) claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebanc in view of Borgione.
Regarding claim 1, Lebanc discloses (FIGS. 1 and 2) a reusable furniture cover (600; FIG. 1), comprising: a fabric; an identification pocket (200; FIG. 2)

Regardless, Burgione teaches (FIGS. 1) an identification pocket (13/16; FIG. 1); an identification panel (16/13; FIG. 1); wherein the identification pocket is provided for facilitating product details (claim1), wherein the identification panel is provided for facilitating identification of a furniture item from front or back (claim 1; further clarified in paragraphs 0041 that establishes the panel can be a plurality of panels, where paragraph 0023 establishes that panels are on all sides (and the top of) the furniture item).
It would have been obvious to one of ordinary skill in the art to have incorporated the sewn identification panels and the identification pockets (with the identification panel of arbitrary information on the front/top/back, right/top/left, right/left, front/back orientation; and the identification pockets of arbitrary information on the left/right, front/back, front/top/back, right/top/left orientation) as Borgione avails (as illustrated in FIGS. 1 and clarified in paragraphs 0023 and 0041) into the furniture cover of Lebanc (as illustrated in FIG. 1). Where the results would have been predictable as Lebanc and Borgione are both concerned with furniture cover apparatus’ (As illustrated in FIGS. 1 of both). Where further advantageously, Borgione describes “Each panel can display information in some embodiments. For example, promotional materials, product information, company information, pricing information, and other informative material can be included within any one of the panels”, thereby eminently and clearly availing information of the item underneath the furniture cover of Lebanc as Borgione prescribes.

However, Lebanc still does not disclose a securing cord, and wherein the securing cord is provided for securing the cover around bottom of the furniture item.
Regardless, D’Amato teaches (FIG. 1) a securing cord (76; FIG. 1), and wherein the securing cord is provided for securing the cover around bottom of the furniture item (as illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art to have incorporated the securing cord and location at the bottom of the cover as D’Amato teaches (FIGS. 1). Where the results would have been predictable as both Lebanc and D’Amato are concerned with furniture cover apparatus’. Where further advantageously, D’Amato acknowledges “cord keeper 76 is adjustably attached to the draw member 72 adjacent to the opening 74 and is configured to be positioned along the draw member 72 to tighten the side panels 18 around the furniture 12, or to loosen the side panels 18 relative to the furniture 12 for installation or removal of the cover assembly onto or off of the furniture 12” (Col. 6, lines 5-10).
Regarding claim 6, Lebanc in view of D’Amato and Borgione discloses (Lebanc: FIGS. 1 and 2) a reusable furniture cover of claim 1, wherein the cover is a bed headboard cover (Lebanc: as illustrated in FIG. 1), and wherein the identification panel is sewn atop a top and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning furniture and similar covering articles, features and fasteners thereon, and configurations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/3/2021